407 U. S. 206. It is ordered that the expenditures of John P. Davis as Special Master in the amount of $626.54 be approved. It is further ordered that the balance of advances made by the parties to meet expenses in the amount of $1,373.46 be retained by the Special Master and applied toward his compensation. It is further ordered that the total compensation for the Special Master be fixed at ten thousand five hundred dollars ($10,500) and that that amount, less the balance of the money advanced for expenses, shall be paid to him by Western Union out of the funds in its possession which are the subject of this suit and that Western Union be given credit for that amount divided pro rata among the parties who would otherwise be entitled to the money under the opinion and decree of this Court.